DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 1 is amended and claims 9-11 are new due to Applicant's amendment dated 07/14/2022.  Claims 1-3 and 7-11 are pending.
Response to Amendment
The rejection of claims 1-3 and 8 under 35 U.S.C. 103 as being unpatentable over Fujisawa et al. US 2009/0053948 A1 (“Fujisawa”) in view of Ashida et al. US 2016/0215444 A1 (“Ashida”) and JP 2011241528 A—English translation obtained by Espacenet, hereinafter “Kato”—is overcome due to the Applicant’s amendment dated 07/14/2022. The rejection is withdrawn. 
The rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Fujisawa in view of Ashida, Kato, and Nakayama et al. US 2004/0063366 A1 (“Nakayama”) is overcome due to the Applicant’s amendment dated 07/14/2022. The rejection is withdrawn. 
Response to Arguments
Applicant’s arguments on pages 5-6 of the reply dated 07/14/2022 with respect to the rejection of claims 1-3 and 7-8 as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument –On pg. 5, Applicant argues that the claimed abrasion loss and softness are not inherent properties of Fujisawa in view of Ashida and Kato. Applicant points to Examples 2 and 3, and Comparative Examples 1-4 of Fujisawa, which discuss the abrasion loss of a substrate including nylon and low-density polyethylene non-woven fabrics. Applicant argues that Fujisawa does not disclose an abrasion loss of a substrate including a polyester non-woven fabric, as required by the newly amended claims.
Examiner's response –While Fujisawa fails to specifically teach examples of polyester nonwoven fabrics with a particular abrasion loss, Fujisawa does teach its nonwoven fabrics have surface abrasion resistance (¶ [0015], [0020], and [0047]). 
Additionally, Fujisawa teaches the fibers of the artificial leather may be made from polyester resins, polyethylene, or nylon (among others) but that polyester resins are particularly preferred as they provide good practical performances such as abrasion resistance to artificial leather products (¶ [0040]). Abrasion resistance is considered good if the abrasion loss before and after the test was 50 mg or less (¶ [0090]). Accordingly, while Fujisawa provides only a few limited examples of nonwoven fabrics having a specified abrasion loss, the low abrasion loss is expected to apply to all nonwoven fabrics of Fujisawa but especially to polyester nonwoven fabrics of Fujisawa, as polyester is specifically taught to provide good abrasion resistance.
Applicant's argument –On pgs. 5-6, Applicant argues that the abrasion loss and softness properties cannot be considered inherent due to the different punching densities demonstrated by the Examples of Fujisawa and the instant application.  
Applicant first points to the teachings of Fujisawa wherein the preferred punching density does not exceed 4,000 punch/cm2 as fiber damage may occur (¶ [0063]). Additionally, Applicant points out that all the Examples and Comparative Examples of Fujisawa teach the same punching density of 1,200 punch/cm2 (¶ [0105]).
Applicant then argues that a comparison of the instant Examples 1-11 and Comparative Examples 8-12 show that a nonwoven fabric manufactured with a lower punching density (2,020 punch/cm2) results in a nonwoven fabric having an abrasion loss outside of the claimed range. The instant Examples 1-11 use a punching density of 4,189 punch/cm2 and obtain an abrasion loss within the claimed range but the Comparative Examples do not.
Examiner's response –While the examples of Fujisawa may use a punching density of 1,200 punch/cm2, the invention of the prior art is not limited to or defined by only those embodiments disclosed in the examples. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. See MPEP 2123. 
As discussed below and in the previous rejection, Fujisawa teaches the punching density is preferably from 300 to 4000 punch/cm2 (¶ [0060]). The instant specification teaches high abrasion resistance can be easily achieve at a needle punching density of about 2000 to 5000 punch/cm2 (instant ¶ [0018]). While Fujisawa fails to teach the specific range of 2000 to 5000 punch/cm2, there is significant overlap between the punching density of Fujisawa and the punching density of the instant specification. A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05.
With respect to instant Examples 1-11 and Comparative Examples 8-12, it is unclear if the instant Comparative Examples 8-12 do not obtain the claimed abrasion loss solely due to the lower punching density.
For example, the manufacturing method of instant Examples 1-7 is as follows: PVA and PET are discharged at a throughput per hole of 1.5 g/min such that the mass ratio of the sea component to the island component is 25/75. The resulting filaments are collected on a net to obtain a fiber web, wherein layers of fiber web are stacked. The resulting fabric is needle-punched at 4,189 punch/cm2, subject to steam treatment at 110˚C, and dried in an oven at 90 to 110˚C. The heat-shrunk web is then impregnated with DMF solution, immersed in hot water while being subject to nipping and high-pressure water jetting to remove PVA by dissolution. See instant ¶ [0042]-[0045]. Examples 8-11 are manufactured in the same way as Examples 1 except wherein the PVA and PET are discharged at a throughput per hole of 1.2 g/min. See instant ¶ [0051].
Alternatively, the manufacturing method of Comparative Examples 8-12 is as follows: polyethylene and PET are discharged at a throughput per hole of 1.2 g/min such that the mass ratio of the sea component to the island component is 50/50. The resulting filaments are collected on a net to obtain a fiber web, wherein layers of fiber web are stacked. The resulting fabric is needle-punched at 2,020 punch/cm2, and immersed in hot water and hot-pressed at 90˚C. The heat-shrunk web is then impregnated with DMF solution, immersed in an aqueous DMF solution, and then subject to toluene immersion to remove the polyethylene by dissolution. See instant ¶ [0056]-[0059] and [0061].
As underlined above, Examples 1-11 and Comparative Examples 8-12 differ by more than just the needle-punch density. Therefore, it is unclear if the difference in abrasion loss is truly due to having a different needle-punch density or if other factors—such as the mass ratio of the sea component to the island component, the method of obtaining a heat-shrunk web, the method of removing the island component, etc.—account for the difference. 
Accordingly, a conclusion that the nonwoven fabric of the prior art does not have the claimed abrasion loss solely due to its lower needle-punching density cannot be made. While Fujisawa may teach a lower needle-punching density (300 to 4000 punch/cm2), the instant specification teaches high abrasion resistance can be easily achieve at needle punching densities within this range (instant ¶ [0018]). Additionally, as discussed in greater detail in the rejection below, Fujisawa in view of Ashida and Kato teaches the use of like materials and like methods which would result in the claimed property. The burden is upon the Applicant to prove otherwise. See MPEP 2112.
With respect to the argument that the nonwoven fabric of Fujisawa in view of Ashida and Kato does not obtain the claimed softness due to its lower punching density, the Applicant has not fully explained their position. Each of the instant Examples 1-11 and Comparative Examples 8-12 have a softness within the claimed range (3.5 mm or more) despite having different needle-punching densities of 4,189 punch/cm2 and 2,020 punch/cm2 (see Table 1 in instant ¶ [0047]). As described above, Fujisawa teaches the punching density is preferably from 300 to 4000 punch/cm2 (¶ [0060]). Therefore, due to the use of like materials and like methods of Fujisawa in view of Ashida and Kato, the instant Examples 1-11 and Comparative Examples 8-12 actually provide support as to why the claimed softness property is inherent. This is explained in greater detail in the rejection below. The burden is upon the Applicant to prove otherwise. See MPEP 2112.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa et al. US 2009/0053948 A1 (“Fujisawa”) in view of Ashida et al. US 2016/0215444 A1 (“Ashida”) and JP 2011241528 A—English translation obtained by Espacenet, hereinafter “Kato”. Supporting evidence provided by pg. 151 of the Textile Glossary by Celanese Acetate (“Celanese Acetate”).
Regarding claims 1-3, 8, and 10-11, Fujisawa teaches a substrate for artificial leathers comprising a nonwoven fabric body made of microfine fiber bundles and an elastic polymer impregnated therein (abstract), wherein the single fiber fineness is preferably from 0.3 to 1.8 dtex, the length is preferably 100 mm or longer (¶ [0022]), and the fibers on at least one surface of the substrate are raised (napped) (¶ [0015], [0034], [0074]-[0075]). The fibers preferably comprise polyester resins due to the good practical performances and dense feeling it provides (¶ [0040]). The elastic polymer may be a solution of polyurethane (¶ [0069]-[0070]), wherein a specific example includes a dimethylformamide (DMF) solution-based polyurethane (¶ [0106] and [0109]).
Fujisawa teaches the fibers of the nonwoven are extruded, pulled, collected and piled on a collecting surface such as a conveyer belt, and then press-bonded (¶ [0043]-[0046]). Celanese Acetate recites spun-bonded products are nonwoven fabrics formed by filaments that have been extruded, drawn, laid on a continuous belt, and then bonded. Accordingly, Fujisawa teaches the nonwoven is spunbond.
Fujisawa fails to teach the elastic polymer is locally fixed to the vicinity of a base of the fibers that have been napped.
Ashida teaches a production method of a napped artificial leather wherein a second elastic polymer—a solvent-based polyurethane—is fixed to basal portions of the napped ultrafine fibers (abstract and ¶ [0044]). Ashida teaches doing so suppresses the occurrence of pilling (¶ [0052]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to fix the elastic polymer to the basal portions of the fibers, based on the teaching of Ashida.  The motivation for doing so would have been to suppress the occurrence of pilling, as taught by Ashida.
Fujisawa is silent as to the 100% modulus of the elastic polymer.
Kato teaches a synthetic leather comprising a film formed by impregnation of a polyurethane resin (¶ [0001] and [0042]). Kato teaches a synthetic leather having good mechanical strength and texture can be obtained when the film satisfies a 100% modulus of 3 to 15 MPa, a breaking strength of 15 to 70 MPa, and a breaking elongation of 200 to 700% (¶ [0040]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a particular polyurethane for the elastic polymer having a 100% modulus of 3 to 15 MPa, a breaking strength of 15 to 70 MPa, and a breaking elongation of 200 to 700%, based on the teaching of Kato.  The motivation for doing so would have been to obtain a substrate having good mechanical strength and texture, as taught by Kato. Accordingly, the claimed (A) is 3 MPa to 15 MPa.
To satisfy the claimed relational expression when the 100% modulus (A) is 3 MPa, the content (B) of the elastic polymer must be at least 34.6 mass%. Additionally, to satisfy the claimed relational expression when the 100% modulus (A) is 15 MPa, the content (B) of the elastic polymer must be at least 13 mass%. Fujisawa teaches the elastic polymer is used in an amount of 10 to 150% by mass of the mass per unit area of the nonwoven when it is taken as 100 (¶ [0071]). Using the equation provided in instant ¶ [0037], the claimed content (B) is 9 to 60 mass%. A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05. Accordingly, the claimed relational expression is met.
While Fujisawa teaches the substrates of the invention have an abrasion loss of 50 mg or less according to the JIS L1096 under a load of 12 kPa after 5,000 abrasion cycles, wherein specific examples in Table 1 show an abrasion loss of 1 or 2 mg (¶ [0090] and pg. 15), Fujisawa fails to teach the abrasion loss after 20,000 cycles or 50,000 cycles. Additionally, while the substrates have a soft hand (¶ [0001], [0015] and pg. 15), Fujisawa fails to teach the softness of the substrate is 3.5 mm or more. It is reasonable to presume that the claimed abrasion loss after 20,000 cycles and 50,000 cycles and the claimed softness is inherent to Fujisawa in view of Ashida and Kato. Support for said presumption is found in the use of like materials and like methods which would result in the claimed property. 
For example, Fujisawa teaches islands in the sea fibers are collected to obtain a long fiber web (¶ [0104]). The long fiber web is layered, sprayed with oil, then entangled by a needle punching method at a punching density of preferably from 300 to 4000 punch/cm2, and heat-shrunk (¶ [0060] and [0105]). The fibers are made of polyester resins, which provide good practical performances such as abrasion resistance (¶ [0040]). The nonwoven fabric is then impregnated with a DMF solution of polyurethane, washed with water, immersed in a hot water bath and then dried (¶ [0106]). Additionally, a DMF solution of polyurethane is applied to the base of the fiber (Ashida, abstract and ¶ [0044]).
The instant specification recites islands-in-the-sea filaments are ejected from a spinneret to obtain a spunbonded sheet (instant ¶ [0042]). Layers of the fiber web are stacked, sprayed with oil, then entangled by needle-punching, and heat-shrunk (instant ¶ [0043]). The web is then impregnated with a DMF solution of polyurethane, immersed in an aqueous DMF solution to solidify the polyurethane, immersed in hot water, and dried (instant ¶ [0045]). Additionally, a DMF solution of polyurethane is applied to the base of the fiber (instant ¶ [0046]). The instant specification recites artificial leathers obtained in this manner had an abrasion loss after 20,000 cycles is 45 mg or less, an abrasion loss after 50,000 cycles of 50 mg or less and a softness of 3.5 mm or more using a softness tester (instant ¶ [0034] and [0050]).
The burden is upon the Applicant to prove otherwise. See MPEP 2112.
Regarding claim 9, while Fujisawa fails to specifically state the nonwoven is needle-punched at a punching density of 4000 punch/cm2, Fujisawa does teach the punching density is preferably from 300 to 4000 punch/cm2 (¶ [0060]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a punching density of 4000 punch/cm2, because it would have been choosing from between 300 to 4000 punch/cm2, which would have been a choice from a finite number of identified, predictable solutions of a punching density useful in the nonwoven of Fujisawa and possessing the benefits taught by Fujisawa.  One of ordinary skill in the art would have been motivated to produce additional nonwovens comprising a punching density within the range taught by Fujisawa having the benefits taught by Fujisawa in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Fujisawa teaches the claimed invention above but fails to teach the abrasion loss after 20,000 cycles is 30 mg or less. It is reasonable to presume that the claimed abrasion loss is inherent to Fujisawa in view of Ashida and Kato. Support for said presumption is found in the use of like materials and like methods which would result in the claimed property. 
For example, Fujisawa teaches the fibers of polyester resins provide good practical performances such as abrasion resistance to artificial leather products (¶ [0040]). Abrasion resistance is considered good if the abrasion loss before and after the test was 50 mg or less (¶ [0090]).
Additionally, Fujisawa teaches islands in the sea fibers are collected to obtain a long fiber web (¶ [0104]). The long fiber web is layered, sprayed with oil, then entangled by a needle punching method at a punching density of 4000 punch/cm2, and heat-shrunk (¶ [0060] and [0105]). The fibers are made of polyester resins, which provide good practical performances such as abrasion resistance (¶ [0040]). The nonwoven fabric is then impregnated with a DMF solution of polyurethane, washed with water, immersed in a hot water bath and then dried (¶ [0106]). Additionally, a DMF solution of polyurethane is applied to the base of the fiber (Ashida, abstract and ¶ [0044]).
The instant specification recites polyester islands-in-the-sea filaments are ejected from a spinneret to obtain a spunbonded sheet (instant ¶ [0042]). Layers of the fiber web are stacked, sprayed with oil, then entangled by needle-punching at a density of 4189 punch/cm2, and heat-shrunk (instant ¶ [0043]). The web is then impregnated with a DMF solution of polyurethane, immersed in an aqueous DMF solution to solidify the polyurethane, immersed in hot water, and dried (instant ¶ [0045]). Additionally, a DMF solution of polyurethane is applied to the base of the fiber (instant ¶ [0046]). The instant specification recites artificial leathers obtained in this manner had an abrasion loss after 20,000 cycles of 18 to 20 mg (instant ¶ [0050]).
The burden is upon the Applicant to prove otherwise. See MPEP 2112.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa et al. US 2009/0053948 A1 (“Fujisawa”) in view of Ashida et al. US 2016/0215444 A1 (“Ashida”) and JP 2011241528 A—English translation obtained by Espacenet, hereinafter “Kato” as applied to claim 1 above, and further in view of Nakayama et al. US 2004/0063366 A1 (“Nakayama”).
Regarding claim 7, while the fibers of the substrate may be added with colorant (¶ [0040]), Fujisawa fails to specifically teach the colorant may be carbon black.
Nakayama teaches a suede artificial leather comprising a three-dimensional entangled body comprising superfine fibers (abstract), containing at least one pigment A selected from the group consisting of an organic pigment and carbon black (¶ [0020]-[0022] and [0040]). Nakayama teaches the organic pigment and/or carbon black are excellent in color brilliantness and color development and have little effect on fiber properties (¶ [0039]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include an organic pigment and/or carbon black in the fibers of the substrate, based on the teaching of Nakayama.  The motivation for doing so would have been to provide a pigment excellent in color brilliantness and color development that has little effect on fiber properties, as taught by Nakayama.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select carbon black as the pigment, because it would have been choosing either an organic pigment, carbon black, or both, which would have been a choice from a finite number of identified, predictable solutions of a pigment useful for coloring the fibers of the substrate of Fujisawa in view of Ashida, Kato, and Nakayama and possessing the benefits taught by Nakayama.  One of ordinary skill in the art would have been motivated to produce fibers comprising an organic pigment and/or carbon black having the benefits taught by Nakayama in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                                        /MATTHEW D MATZEK/Primary Examiner, Art Unit 1786